429 F.2d 1234
George Robert BOYKINS et al., Appellants,v.FAIRFIELD BOARD OF EDUCATION et al., Appellees.
No. 29785.
United States Court of Appeals, Fifth Circuit.
July 10, 1970.

Demetrius C. Newton, Birmingham, Ala., Norman C. Amaker, Jack Greenberg, Norman Chachkin, New York City, for appellants.
Theodore J. Garrish, Justice Dept., Washington, D. C., for the United States, intervenor.
Maurice Bishop, Birmingham, Ala., for appellees.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM.


1
January 9, 1970, this Court reversed an order of the district court approving a plan for the Fairfield school system which retained freedom-of-choice for the junior and senior high schools and zoned the elementary schools in a manner that reduced rather than increased desegregation. Boykins v. Fairfield Board of Education, 5 Cir. 1970, 421 F.2d 1330. We directed the district court to order the school board to file a new plan not later than January 15, 1970, and to prepare for complete student desegregation by February 1, 1970. We also directed the court to comply with all terms, provisions and conditions in Singleton, Parts I and III. Singleton v. Jackson Municipal Separate School District, 5 Cir. 1969, 419 F.2d 1211.


2
Pending completion of a study of the Fairfield school system by the Office of Education of the Department of Health, Education, and Welfare, the district court ordered into operation a plan that has twice been modified. That plan did not change the status of integration in the elementary schools and did not explore all possible alternatives as to the junior and senior high schools. HEW has now filed certain recommendations in the District Court for the Northern District of Alabama. In keeping with more recent approaches and in order "to finally adjudicate the status of this system from the standpoint of all of the essentials required to convert a dual school system into a unitary system",1 it is ordered


3
1) That this case be and it is remanded to the District Court for the Northern District of Alabama.


4
2) The district court is directed to order the Board to file with the Court, with a copy to HEW, an updated pupil locator map.


5
3) The court is directed to hold and to complete, within 15 days from the date hereof, hearings on any newly proposed plan, modifications of the existing plans, and recommendations based on HEW's study of the Fairfield School System.


6
4) The plan, approved by the district court, together with any Findings of Fact and Conclusions of Law thereon shall be filed with this Court within 10 days from the conclusion of the hearings.


7
5) Any briefs the parties may wish to file with this Court shall be filed simultaneously and within 10 days from the date of the order of the district court.


8
6) Jurisdiction of this appeal is retained in this Court.


9
Remanded for further proceedings consistent herewith.



Notes:


1
 Mannings v. Board of Public Instruction of Hillsborough County, 5 Cir. 1970, 427 F.2d 874See Pate v. Dade County School Board, 5 Cir. 1970, 430 F.2d 1175; 28 U.S.C. § 2106.